Weidner, J.,
Within the time allowed by law, petition was filed to open ballot boxes and have the votes recounted for Democratic candidates for County Commissioner of Cumberland County, Pa., in the election held November 7, 1967, in Southampton Township, Upper Second Precinct, Cumberland County, Pa.
At the recount, presided over by the court, one ballot casting a vote for Donald E. Endres, and marked #1, was challenged by counsel for Harold I. Trostle on the ground:
“Mr. McIntosh: I object to this ballot in that the vote for Donald Endres is not marked with an x or a check mark as provided by law”.
Ruling on the challenged ballot was reserved and counsel permitted to file briefs, after which oral argument was held.
We find that the ballot is marked with a cross (x) and is valid. The challenge is overruled and dismissed and the ballot shall be counted as a vote for Donald E. Endres.
The Act of June 3, 1937, P. L. 1333, art. XII, sec. 1223,25 PS §3063, as amended, provides, in part:
*665“. . . no vote . . . shall be declared void because a cross (x) or check (V) mark thereon is irregular in form ...”
Actually, any symbol with four arms should qualify under the election law. A cross is a vertical line crossed by a horizontal line ( + ) and an “x” is made by two lines intersecting at other than vertical and horizontal. The law, therefore, identifies two distinct symbols. Certainly, this one qualifies.
Order
And now* December 29, 1967, it is certified as follows :
1. The ballot marked #1 is valid and counted as a vote for Donald E. Endres.
2. The vote found in the count of ballots for candidates for Democratic County Commissioner for Cumberland County, Pa., in Southampton Township, Upper Second Precinct, to enable the Cumberland County Return Board to tabulate correctly and certify the results of the election as required by law, is as follows:
Donald E. Endres 79 Harold I. Trostle 85
It is further certified to the prothonotary that no fraud or substantial error has been committed.